Citation Nr: 1124015	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-34 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional education assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to November 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the Veteran was not entitled to additional education assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)) beyond October 6, 2006.

The Board remanded the case to the RO in August 2008 for additional evidentiary and procedural development, including to determine whether or not the educational institution at issue regularly operated on a quarterly or semester system, and to ensure that the RO's assignment of additional Paragraph 30 benefits up to October 6, 2006, was properly determined.  After this development, the RO affirmed in a February 2009 rating decision/supplemental statement of the case that the Veteran had been correctly awarded the maximum award of 36 months of full-time education assistance benefits under Chapter 30, Title 38, United States Code (MGIB), with an additional 12 weeks of benefits up to October 6, 2006, and that no further award of additional benefits was warranted.  The Board notes at this juncture that the RO has substantially complied with the August 2008 remand instructions, such that another remand for development to ensure such compliance is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case was returned to the Board in May 2011 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran was enrolled in a Chapter 30-approved firefighter's training program whose course of study ran from July 12, 2006 to December 22, 2006.

3.  The Veteran's original 36-month allotment of Chapter 30 educational assistance benefits became exhausted on July 14, 2006.

4.  The Veteran received an extension of educational assistance benefits under Chapter 30 up to October 6, 2006; a 12-week extension beyond his 36-month allotment.


CONCLUSION OF LAW

Entitlement to additional education assistance benefits under Chapter 30, Title 38, United States Code (MGIB) is not warranted.  38 U.S.C.A. §§ 3011, 3013 (West 2002); 38 C.F.R. §§ 21.7072, 21.7135 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the record on appeal does not reflect that the Veteran was notified of the Veterans Claims Assistance Act of 2000 (VCAA) as required by 38 U.S.C.A. § 5103(a).  However, it is apparent that such notice is not required in this case since the benefits sought are found in Chapter 30 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the [VCAA]. . . are relevant to a different Chapter of Title 38 and do not apply to this appeal).

In addition, as will be explained below, it is the law, and not the evidence, that is dispositive in this case.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive).  Therefore, the Board finds that no further action is necessary under the VCAA since it is the law, not the evidence, which is dispositive in this case.

Chapter 30 (Montgomery GI Bill) is an educational assistance program designed to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001 (West 2002).  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or who meet certain other criteria.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042 (2010).  In this case, the issue of basic eligibility is not in dispute as the Veteran has already received such benefits.

Generally an individual entitled to basic educational assistance under Chapter 30 is entitled to 36 months of educational assistance benefits.  38 U.S.C.A. § 3013(a)(1) (West 2002); 38 C.F.R. § 21.7072 (2010).  The record in this case reflects that the Veteran has, in fact, received and completely expended his full 36-month allotment of Chapter 30 benefits prior to the end of the education program in question, and he is not disputing this determination.  Rather, he is seeking an extension of these benefits to the end of the education program.  As noted in a November 2006 rating decision/statement of the case, he has received benefits until October 6, 2006.  However, the educational program at issue, pertaining to his course of full-time firefighter's training at the San Antonio Fire Department Training Academy, ended in December 2006.

Once in receipt of benefits under Chapter 30, VA regulation provides that if an individual who is enrolled in an educational institution that is regularly operated on the quarter or semester system exhausts his entitlement under Chapter 30, the discontinuance date shall be the last day of the quarter or semester in which such entitlement is exhausted.  38 C.F.R. § 21.7135(s)(2)(i) (2010).  If an individual who is enrolled in an educational institution that is not regularly operated on the quarter or semester system exhausts his entitlement under Chapter 30 after more than half of the course at issue is completed, then the discontinuance date shall be the earlier of the following: (i) the last day of the course; or (ii) 12 weeks from the day that entitlement is exhausted. 38 C.F.R. § 21.7135(s)(2)(ii) (2010).  If an individual who is enrolled in an educational institution that is not regularly operated on the quarter or semester system exhausts his entitlement under Chapter 30 before completing the major portion of the course, however, the discontinuance date will be the date that entitlement is exhausted.  38 U.S.C.A. § 3031(e) (West 2002); 38 C.F.R. § 21.7135(s)(3) (2010).

The facts in this case are not in dispute.  The education claims file reflects that during 2002 - 2006, the Veteran was enrolled as a full-time student in several undergraduate institutions after active duty, for which he applied most of his award of MGIB benefits.  His transcripts indicate that he was an excellent student who maintained a near-perfect grade point average and earned over 100 college credits, although never completing his degree.  In August 2006, the Veteran submitted a VA Form 22-1990, Application for VA Education Benefits, requesting basic educational assistance benefits for his enrollment at the San Antonio Fire Department Training Academy, for training to become a professional firefighter.  The evidence indicates that the Veteran was enrolled in a full-time firefighter's training program at San Antonio Fire Department Training Academy that commenced on July 12, 2006 and ended on December 22, 2006.  This program had a fixed course syllabus that did not operate on an academic quarter or semester system.  The RO notified the Veteran that he was entitled to Chapter 30 MGIB benefits for this program of training from July 12 - 14, 2006, after which his allotment of benefits was exhausted, well before the completion of the program.  However, the RO awarded the Veteran a 12-week extension of his MGIB benefits beyond the discontinuance, up to October 6, 2006.  The Veteran disagreed with this extension, contending that he was given to believe in good faith that he was entitled to receive MGIB benefits up to the conclusion of his training at San Antonio Fire Department Training Academy in December 2006.  

Generally, each individual entitled to basic educational assistance under Chapter 30 is entitled to 36 months of educational assistance benefits or the equivalent in part-time education assistance.  38 U.S.C.A. §§ 3011, 3013(a)(1) (West 2002); 38 C.F.R. § 21.7072(a) (2010).  If, as in the present case, an individual who is enrolled in an educational institution that is not regularly operated on the quarter or semester system exhausts his entitlement under Chapter 30 after more than half of the course at issue is completed, then the discontinuance date shall be the earlier of the following: (i) the last day of the course; or (ii) 12 weeks from the day that entitlement is exhausted.  38 C.F.R. § 21.7135(s)(2)(ii).  

The 12-week extension of education assistance benefits beyond the Veteran's allotted 36 months of MGIB benefits has already been awarded, and this was calculated to extend to October 6, 2006, based on the 12-week period following July 14, 2006 (i.e., the date on which his original 36-month allotment of MGIB benefits had exhausted).  As his firefighter's training program at San Antonio Fire Department Training Academy commenced on July 12, 2006, it is also clearly evident that the Veteran did not complete more than half of this training course at the time that his 36-month allotment of MGIB benefits was exhausted.  Nevertheless, the RO has granted the Veteran a 12-week extension of MGIB benefits even though, strictly speaking, a correct application of 38 C.F.R. § 21.7135(s)(2)(ii) would not have permitted such an award.  (See 38 C.F.R. § 21.7135(s)(3))  Notwithstanding the RO's mistake, the error results in an outcome that is favorable, generous, and to the Veteran's advantage.  The Board will therefore not reverse the RO's determination in this regard.  As the 12-week extension of MGIB benefits up to October 6, 2006 is clearly the earliest date compared to the date of the last day of the firefighter's training course in December 2006, relative to the June 14, 2006 exhaustion date of the Veteran's 36-month MGIB benefit allotment, no further extension beyond this date is warranted by law.  There is no other applicable provision of the law that would extend the Veteran's educational assistance benefits to the date of conclusion of his firefighter's training course.  The regulatory criteria and legal precedent governing the receipt of Chapter 30 educational assistance benefits are clear and specific, and the Board is bound by these criteria.  38 U.S.C.A. § 7104(c) (West 2002).

As the disposition of this claim is based on the law, and not the facts of the case, the claim for additional education assistance benefits under Chapter 30, Title 38, United States Code (MGIB) must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2002) are not for application.

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to additional education assistance benefits under Chapter 30, Title 38, United States Code (MGIB), is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


